Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río,
a la cual se une el
Juez Asociado Señor Fuster Berlingeri.
Mediante una sentencia de este Tribunal, entre otras cosas, se resuelve que erró el extinto Tribunal de Distrito al impedir que el acusado presentara testigos a su favor en una vista de causa para arresto en alzada, que fue cele-brada al amparo de la Regla 6(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Adujo el juez de instancia que no estaba obligado a escuchar la prueba de defensa. No obs-tante, a pesar de haberse cometido el error, este Tribunal concluye que la celebración de la vista preliminar bajo la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, subsanó ese erro, puesto que del expediente no surge que se haya cometido algún error en la determinación de causa probable para acusarlo ni el acusado cuestionó la correc-ción de esa determinación, siendo la vista preliminar un segundo cedazo con respecto a la razonabilidad y la legali-dad del arresto.
Ciertamente concurrimos con tal resultado, mas nos re-sulta preocupante que ello pueda ser interpretado de tal forma que abra las puertas para que precisamente se re-pita el error cometido por el tribunal de instancia de impe-dir a un acusado la presentación de prueba a su favor, bajo el pretexto de que ello pueda ser subsanado en la celebra-ción de la vista preliminar.
Según se reconoce en la sentencia, “[l]a propia Regla 6(a) ... enumera los derechos del imputado en esa vista”. *138(Énfasis en el original.)(1) Dicha regla dispone, en lo perti-nente, que:
En esta determinación de causa probable el imputado tendrá derecho a estar asistido de abogado, a contrainterrogar los tes-tigos en su contra y a ofrecer prueba a su favor. 34 L.P.R.A. Ap. II.
Debemos dejar claro que tal regla no da margen a inter-pretación alguna que no sea que al acusado, estando pre-sente en la vista, le asiste un derecho a ofrecer prueba a su favor, según se le reconoce en la propia regla.(2) Cabe acla-rar que tal derecho es estatutario y no constitucional. Claro está, una vez incorporado tal derecho, se convierte en parte integrante del debido proceso de ley.
Asimismo, debemos destacar que al haber decidido nuestra Legislatura conceder tal derecho a un acusado, no le compete a los tribunales considerar la sabiduría de tal medida. Según nos señala R.E. Bernier y J.A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes de Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299: “En el desempeño normal de sus funciones, los tribunales están obligados a respetar la voluntad legisla-tiva aunque los magistrados discrepen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerroga-tivas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus pro-pios conceptos de lo justo, razonable y deseable.” Véase, además, Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996). *139De ahí que el tribunal de instancia se haya excedido en sus funciones, usurpando de tal manera las prerrogativas de nuestra Asamblea Legislativa.
Aclaramos, sin embargo, que concurrimos con la expre-sión de este Tribunal en cuanto a que “[u]na vez el juez instructor se convence de la existencia de causa probable, puede delimitar o regular el alcance y la duración de la prueba de defensa”. (Enfasis en el original suprimido y én-fasis suplido.)(3) Claro está, ello no puede llegar al absurdo de impedir el ejercicio total de tal derecho.
Por los fundamentos antes expuestos, concurrimos con el resultado al cual se llega en la sentencia emitida por este Tribunal.

 Sentencia de este Tribunal, págs. 6-7.


 Resulta ilustrativo el caso Pueblo v. Rivera Rodríguez, 138 D.P.R. 138 (1995), en el cual, con relación a la vista preliminar bajo la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, reconocimos que el imputado tiene derecho a contrain-terrogar a los testigos de cargo y a presentar la prueba de defensa que derrote la probabilidad de su vinculación con el delito como autor de éste.


 Sentencia de este Tribunal, pág. 129.